United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hobe Sound, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Capp Taylor, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0126
Issued: May 14, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 23, 2017 appellant, through counsel, filed a timely appeal from an April 26,
2017 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days has elapsed from OWCP’s last merit decision, dated April 14, 2016, to the filing of

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e). No
contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.3
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On October 10, 2014 appellant, then a 40-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that, while in the performance of duty on October 5, 2014, she picked
up a heavy parcel, which started to fall out of her hand. When she tried to catch it, she pulled her
back. Appellant did not stop work.
In a separate statement dated October 7, 2014, appellant indicated that she injured her back
when she tried to lift a box on October 6, 2014. She explained that the box was heavier than she
thought and when she tried to pick it up it slipped. Appellant noted that she then tried to avoid
dropping it and that was when she felt pain. She explained that the incident occurred on Monday
around 12:50 p.m. on her delivery route, but she did not report the incident that same day because
she did not think that there was a serious injury until she woke up the following morning with
sharp pains radiating up her back.
In support of her claim, appellant submitted an October 7, 2014 discharge instruction form
from Dr. Dwight G. Dawkins, Board-certified in family practice, which noted back pain and injury
with prescription for narcotic medication. She also submitted a State of Florida workers’
compensation report for a work-related injury. The form included bending and lifting restrictions.
OWCP also received reports dated October 13 and November 3, 2014 from Dr. Daniel
Husted, a Board-certified orthopedic surgeon, who noted that appellant presented with complaints
of lumbar spine pain. Dr. Husted advised that she reported an injury had occurred at work on
October 6, 2014. He related that appellant noted that her symptoms began as a result of bending
over. Dr. Husted indicated that she described her symptoms as moderate with an aching pain in
the lower back and right flank. He advised that appellant’s symptoms were aggravated by daily
activities. Dr. Husted noted that she also complained of pain in the cervical spine. He diagnosed
cervicalgia and opined that appellant had a lifting injury at work on October 6, 2014 with the onset
of left-sided neck, trapezial, and thoracic pain and right-sided low back and buttock pain causing
her to present to the emergency room. Dr. Husted also assessed low back pain and referred her to
physical therapy. On November 3, 2014 the employing establishment executed an authorization

2

5 U.S.C. § 8101 et seq.

3

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of
Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was before
OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for the first
time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for the first time
on appeal. Id.

2

for examination and/or treatment (Form CA-16) which authorized appellant to obtain medical
treatment.
On November 4, 2014 Dr. Husted placed appellant off work from November 5 through
December 5, 2014, until she could be medically cleared.
In a November 14, 2014 report of a lumbar magnetic resonance imaging (MRI) scan, read
by Dr. Frederick Hartker, a Board-certified diagnostic radiologist, revealed a right paracentral disc
extrusion and annular fissure extending minimally up behind the L1 vertebral body and no nerve
root displacement or stenosis of indeterminate age. It also revealed a two- to three-millimeter
broad-based left paracentral disc protrusion at L5-S1 and an annual fissure of indeterminate age
producing slight displacement of the left S1 nerve root without stenosis.
In a November 24, 2014 report, Dr. Husted noted that he examined appellant in follow up
for her lumbar spine injury for which she presented with pain. He diagnosed cervicalgia,
displacement of lumbar intervertebral disc, and lumbosacral neuritis. Appellant submitted a series
of physical therapy reports dated from October 30 to November 4, 2014.
In a development letter dated December 10, 2014, OWCP advised appellant that when her
claim was submitted it appeared to be a minor injury that resulted in minimal or no lost time from
work and that, based upon these criteria, the employing establishment had not controverted
continuation of pay or challenged the merits of the case, and therefore payment of a limited amount
of medical expenses had been administratively approved. It noted that the merits of the claim,
however, had not been formally considered. OWCP explained that appellant’s claim was being
reopened because the medical bills exceeded $1,500.00. It further explained that the evidence
submitted was insufficient to establish that she actually experienced the incident or employment
factor alleged to have caused the injury and requested that she complete an attached questionnaire.
OWCP also noted that appellant needed to submit a comprehensive narrative medical report from
her attending physician, as the current record did not include a diagnosis of a medical condition
associated with her employment incident. It afforded her 30 days to respond.
OWCP subsequently received a series of physical therapy reports dated November 24 to
December 16, 2014, State of Florida workers’ compensation reports dated October 12 and
December 12, 2014, and an October 10, 2014 authorization for examination and/or treatment
(Form CA-16) which was completed by appellant and her supervisor.
OWCP received a copy of the October 13, 2014 report from Dr. Husted in which he noted
that appellant reported continued lumbar and cervical spine pain, but was stable. Dr. Husted
diagnosed cervicalgia and recommended that she take part in physical therapy. He continued to
treat appellant and submitted a December 29, 2014 report in which he diagnosed lumbosacral
neuritis.
By decision dated January 21, 2015, OWCP denied appellant’s traumatic injury claim
finding that fact of injury had not been established as the evidence submitted did not establish that
the injury and or event(s) occurred as alleged.
On January 21, 2016 appellant, through counsel, requested reconsideration. Counsel
argued that the factual component of appellant’s claim was consistent in her statements and the
3

medical records she had submitted. He also argued that Dr. Husted had sufficiently described the
work incident and provided an opinion that the condition was work related. Medical reports
already of record were resubmitted.
By decision dated April 14, 2016, OWCP modified the January 21, 2015 decision finding
that fact of injury had been established. However, the claim remained denied because the medical
evidence of record did not establish that the diagnosed conditions were causally related to the
accepted “October 6, 2014” employment incident.
Appellant, through counsel, requested reconsideration on April 17, 2017. In an addendum
to his request for reconsideration, counsel enclosed an April 12, 2017 report from Dr. Husted in
which he addressed causation, the mechanism of injury, and restrictions.
In the April 12, 2017 report, Dr. Husted noted that appellant was lifting a box on October 6,
2014 when she experienced an onset of neck, trapezial, thoracic, and low back and buttock pain
causing her to go to the emergency room. He advised that he initially saw her on October 13, 2014
and that she denied a prior history of back pain. Dr. Husted indicated that appellant noted pain in
any persistent position. He explained that he ordered a Medrol Dosepak along with antiinflammatories and physical therapy. However, appellant’s low back pain persisted with activity,
including sitting. Dr. Husted also noted that he ordered a lumbar spine MRI scan and that it
demonstrated herniations at L1-L2 and L5-S1. He opined that the herniated discs could not be
“aged” and that “more likely than not this injury was secondary to lifting boxes at work.”
Dr. Husted noted no evidence of a degenerative process or a problem that preexisted the injurious
event. He therefore concluded that, more likely than not, the diagnosis of herniated disc at L1-L2
and L5-S1 with resultant lumbar radiculopathy was secondary to the lifting incident of
October 6, 2014.
By decision dated April 26, 2017, OWCP denied appellant’s request for further merit
review finding that her request was untimely filed and failed to demonstrate clear evidence of
error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.4 This discretionary authority, however, is subject to certain restrictions. For
instance, a request for reconsideration must be received within one year of the date of OWCP’s
decision for which review is sought.5 Timeliness is determined by the document receipt date of
the request for reconsideration as indicated by the received date in the integrated Federal

4

5 U.S.C. § 8128(a); L.W., Docket No. 18-1475 (issued February 7, 2019); Y.S., Docket No. 08-0440 (issued
March 16, 2009).
5

20 C.F.R. § 10.607(a).

4

Employees’ Compensation System (iFECS).6 Imposition of this one-year filing limitation does
not constitute an abuse of discretion.7
OWCP may not deny a reconsideration request solely because it was untimely filed. When
a claimant’s request for reconsideration is untimely filed, it must nevertheless undertake a limited
review to determine whether it demonstrates clear evidence of error.8 If an application
demonstrates clear evidence of error, OWCP will reopen the case for merit review.9
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP. The evidence must be positive, precise, and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to demonstrate clear
evidence of error. It is not enough to merely show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP. To demonstrate clear evidence
of error, the evidence submitted must be of sufficient probative value to shift the weight of the
evidence in favor of the claimant and raise a substantial question as to the correctness of OWCP’s
decision.10
OWCP procedures note that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP made
an error (for example, proof that a schedule award was miscalculated). Evidence such as a detailed,
well-rationalized medical report which, if submitted before the denial was issued, would have
created a conflict in medical opinion requiring further development, is not clear evidence of error.11
The Board makes an independent determination of whether a claimant has demonstrated clear
evidence of error on the part of OWCP.12
ANALYSIS
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

7

G.G., Docket No. 18-1072 (issued January 7, 2019); E.R., Docket No. 09-0599 (issued June 3, 2009); Leon D.
Faidley, Jr., 41 ECAB 104 (1989).
8

See 20 C.F.R. § 10.607(b); M.H., Docket No. 18-0623 (issued October 4 2018); Charles J. Prudencio, 41 ECAB
499, 501-02 (1990).
9
L.C., Docket No. 18-1407 (issued February 14, 2019); M.L., Docket No. 09-0956 (issued April 15, 2010). See
also 20 C.F.R. § 10.607(b); supra note 6 at Chapter 2.1602.5 (February 2016).
10

J.W., Docket No. 18-0703 (issued November 14, 2018); Robert G. Burns, 57 ECAB 657 (2006).

11

J.S., Docket No. 16-1240 (issued December 1, 2016); supra note 5 at Chapter 2.1602.5(a) (February 2016).

12

D.S., Docket No. 17-0407 (issued May 24, 2017).

5

OWCP’s regulations13 and procedures14 establish a one-year time limitation for requesting
reconsideration, which begins on the date of the last OWCP merit decision. A right to
reconsideration within one year also accompanies any subsequent merit decision on the issues.15
The most recent merit decision was OWCP’s April 14, 2016 decision which found that the
evidence of record was insufficient to establish causal relationship. As her request for
reconsideration was not received by OWCP until April 17, 2017, more than one year after the
April 14, 2016 decision, the Board finds that it was untimely filed. Because appellant’s request
was untimely, she must demonstrate clear evidence of error on the part of OWCP in having denied
total disability compensation for the period alleged.
The Board further finds that appellant has failed to demonstrate clear evidence of error on
the part of OWCP in its last merit decision. OWCP denied her traumatic injury claim as the
medical evidence of record failed to establish a causal relationship between the diagnosed
conditions and the accepted October 6, 2014 employment incident.
In her request for reconsideration, counsel indicated that appellant had established the
medical component of her claim and submitted an April 12, 2017 report from Dr. Husted. In this
report, Dr. Husted provided an opinion on causal relationship concluding that “more likely than
not this injury was secondary to lifting boxes at work.” He noted that there was no evidence that
[appellant’s] conditions were a degenerative process or a problem that preexisted the injurious
event. Dr. Husted provided his conclusion that, more likely than not, the diagnosis of herniated
disc at L1-L2 and L5-S1 with resultant lumbar radiculopathy was secondary to the lifting incident
of October 6, 2014. The Board finds that this evidence does not raise a substantial question as to
the correctness of OWCP’s last merit decision.
Clear evidence of error is intended to represent a difficult standard. The submission of a
detailed, well-rationalized medical report which, if submitted before the merit decision was issued,
would have created a conflict in medical opinion requiring further development, is insufficient to
demonstrate clear evidence of error.16 The Board makes an independent determination of whether
a claimant has submitted clear evidence of error on the part of OWCP.17 As appellant has not
submitted such evidence, the Board finds that she has not demonstrated clear evidence of error.
On appeal counsel asserts that the reconsideration request was timely filed. The Board
finds, however, that there is no evidence of record as of OWCP’s April 26, 2017 decision that
supports this assertion.

13

J.W., Docket No. 18-0703 (issued November 14, 2018); 20 C.F.R. § 10.607(a); see Alberta Dukes, 56 ECAB
247 (2005).
14

Supra note 5 at Chapter 2.1602.4 (February 2016); see Veletta C. Coleman, 48 ECAB 367, 370 (1997).

15

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

16

James R. Mirra, 56 ECAB 738 (2005); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations,
Chapter 2.1602.5(a) (October 2011).
17

Nancy Marcano, 50 ECAB 110 (1998).

6

CONCLUSION
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the April 26, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 14, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

